Citation Nr: 0707259	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction of the veteran's disability rating for 
irritable bowel syndrome, from 30 percent to 10 percent, 
effective August 1, 2004, was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran is contesting the reduced disability rating 
assigned by the RO to her service-connected irritable bowel 
syndrome, from 30 percent to 10 percent, effective from 
August 1, 2004.  

A report of contact, dated in August 2006, noted that the 
veteran had recently moved.  The report listed the veteran's 
new mailing address, which included an apartment number.  A 
subsequent VA examination, also dated in August 2006, listed 
the veteran's new mailing address, but with a different 
apartment number than was previously noted on the report of 
contact dated earlier that month.  In October 2006, the RO 
issued a Supplemental Statement of the Case, which was mailed 
to the veteran's new mailing address, but without any 
apartment number being listed.

In December 2006, the RO issued a notice letter to the 
veteran informing her that the videoconference hearing she 
had requested before the Board would be held in January 2007.  
This notice letter was mailed to the veteran's new mailing 
address, but without any apartment number being listed.  A 
subsequent notation in the veteran's claims file reveals that 
she failed to report for this hearing.  

Under the circumstances of this case, the Board believes that 
the RO must attempt to confirm the veteran's current mailing 
address.  Thereafter, using the confirmed mailing address, 
the RO should mail the veteran a copy of the October 2006 
Supplemental Statement of the Case, and reschedule the 
veteran for a videoconference hearing before the Board.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO must review the veteran's 
claims file, and take all steps necessary 
to obtain a valid and current address for 
the veteran.  A notation of the veteran's 
complete and current address must be made 
in the claims file and the notice of the 
address must be sent to the veteran's 
representative.  

2.  The RO must then mail a copy of the 
October 2006 Supplemental Statement of 
the Case to the veteran using her 
complete mailing address.

3.  Thereafter, the RO must place the 
veteran's name on the docket for a 
videoconference hearing before the Board, 
according to the date of her July 2005 
request for such a hearing.  Notification 
of the hearing date must be sent to the 
veteran using her complete mailing 
address.  Thereafter, the case must be 
returned to the Board in accordance with 
appellate procedures.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


